DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-31 are pending.
Response to Arguments
3.	Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant cites in the remarks that an electronic terminal disclaimer has been
submitted, however, no record of the terminal disclaimer.
The Examiner agrees with Applicant that Yang et al. and Kim et al. fails to disclose in combination “a first spatial processing configuration associated with the first control resource set” and “a second spatial processing configuration associated with the second control resource set”.  Therefore, the 102 rejections as being anticipated by Yang et al. and the 102 rejection as being anticipated by Kim et al. have been withdrawn.
Applicant argues, on page 15, that “Lee as this reference does not disclose the 
features of independent claims 2 and 26...Lee broadly mentions that “the UE or the WTRU may monitor a second type DCI, or example perhaps in the second type [enhanced physical downlink control channel’ EPDCCH [common search space] CSS,” which does not disclose “monitoring a second search space of the second control resources set based at least in part on a second spatial processing 
The Examiner respectfully disagrees, because the Lee indeed discloses the 
arguable features.
	Follows is detailed of the claims 2 and 26 rejection as being anticipated by Lee et al.
	      A method of wireless communication at a user equipment (UE), comprising:
	identifying a first control resource set and a second control resource set (ePDCCH set 1: distributed; ePDCCH set 2: localized), FIG. 1;

    PNG
    media_image1.png
    628
    465
    media_image1.png
    Greyscale

	monitoring a first search space of the first control resource set based at least in part on a first spatial processing configuration associate with the first control resource set;
	monitoring a second search space of the second control resource set based at least in part on a second spatial processing configuration associated with the second control resource set that is different than the first spatial processing configuration; and 
	communicating with a base station based at least in part on control information identified as a result of the monitoring of the first search space or the monitoring of the second search space.
	(“The UE or WTRU may monitor first type downlink control information (DCI), for example perhaps within the first type EPDCCH CSS subframe, among other scenarios. The UE or the WTRU may receive configuration information for a second type (e.g., type 2) EPDCCH CSS, for example from the first type EPDCCH CSS.  A system information block (SIB) may be received in the second type EPDCCH CSS.   The UE or the WTRU may monitor a second type DCI, for example perhaps in the second type EPDCCH CSS.” See Abstract.); and
	Lee et al. further teaches a first spatial processing configuration associated with the first control resource set” and “a second spatial processing configuration associated with the second control resource set.
	([0010]: FIG. 4 illustrates an example enhanced control channel element (ECCE) definition for a localized and distributed EPDCCH.

    PNG
    media_image2.png
    644
    629
    media_image2.png
    Greyscale

	([0026]: Based on the mode of EPDCCH resource set used, two types of ECCEs may be defined: localized ECCE (L-ECCE) and distributed ECCE (D-ECCE).  To form an L-ECCE, 4 or 8 EREGs located in a PRB-pair may be grouped together.  The EREGs in PRB-pairs may be grouped to form a D-ECCE.  FIG. 4 illustrates example L-ECCE and D-ECCE.”
	([0028]: For example, antenna port sets (107, 108, 109, 110) and (107, 108) may be used for normal CP and extended CP, respectively.  According to the EPDCCH transmission mode (e.g., localized EPDCCH and distributed EPDCCH), the antenna port mapping techniques may be different, as one or more, or each, EPDCCH transmission mode may be used for different system and channel environments.  For example, antenna port mapping for the distributed EPDCCH may be used to maximize diversity gain, as it may be used for open-loop transmission.  Antenna port mapping techniques for localized EPDCCH may be used to exploit UE-specific beamforming gain and multi-user MIMO gain.)

    PNG
    media_image3.png
    534
    828
    media_image3.png
    Greyscale

The Examiner asserts Lee et al. indeed disclose all the features in claims 2 and 
26.  Therefore, the rejections of the claims stand.
4.	Figure 5 of the application is directly related to the claimed invention.

    PNG
    media_image4.png
    592
    420
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 2, 6-7, 11-12, 15, 21-22 and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0043849 A1).
	Regarding claims 2 and 26, Lee et al. discloses a method of wireless communication at a user equipment (UE), comprising:
	identifying a first control resource set and a second control resource set;
	monitoring a first search space of the first control resource set based at least in part on a first spatial processing configuration associated with the first control resource set;
	monitoring a second search space of the second control resource set based at least in part on a second spatial processing configuration associated with the second control resource set that is different than the first spatial processing configuration; and
	communicating with a base station based at least in part on control information identified as a result of the monitoring of the first search space or the monitoring of the second search space.

    PNG
    media_image5.png
    725
    577
    media_image5.png
    Greyscale

	(“A user equipment (UE) or a wireless transmit/receive unit (WTRU) may receive a first type (e.g., type 1) EPDCCH common search space (CSS) subframe for example is a subset of subframes.  The UE or WTRU may monitor first type downlink control information (DCI), for example perhaps within the first type EPDCCH CSS subframe, among other scenarios.  A broadcast channel (e.g. MIB) may be received in the first type EPDCCH CSS.  The UE or the WTRU may receive configuration information for a second type (e.g. type 2) EPDCCH CSS, for example from the first type EPDCCH CSS.  A system information block (SIB) may be received in the second type EPDCCH CSS.  The UE or the WTRU may monitor a second type DCI, for example perhaps in the second type EPDCCH CSS.”)

	Regarding claims 6, 15 and 21, Lee et al. discloses the method of claim 2, further comprising:
	identifying that the first control resource set and the second control resource set comprise UE-specific control resource sets, wherein the first spatial processing configuration and the second spatial processing configuration are based at least in part on the first control resource set and the second control resource set comprising the UE-specific control resource sets.  ([0021]: “For example, in Rel-11 of LTE, the EPDCCH resources for a user equipment (UE)-specific search space (USS) may be configured as a subset of PRBs in physical downlink shared channel (PDSCH) region.  The EPDCCH resources may be configured in UE-specific manner.  One or more EPDCCH resource sets maybe configured for a UE.”)

	Regarding claims 7 and 22, Lee et al. discloses the method of claim 2, wherein the first spatial processing configuration and the second spatial processing configuration are based at least in part on the first control resource set and the second control resource set comprising UE-specific control resource sets.
	([0060]: “The UE-specific search space may be configured via at least one of the following.  In an embodiment, a UE-specific EPDCCH resource set may be defined as a set of a number PRBs.  For example, one of the 2, 4, or 8 PRB pairs may be configured for a UE-specific EPDCCH resource set via higher layer signaling.   A bitmap may be used to indicate the PRB-pairs configured for common search space.  Up to two UE-specific EPDCCH resource sets maybe configured per UE and the two UE-specific EPDCCH resource sets may be overlapped partially or fully in PRB pairs.”)

	Regarding claims 11, 12, 24 and 25, Lee et al. discloses the method of claim 2, wherein:
	monitoring the first search space comprises rate-matching first downlink control channel resources of the first control resource set for the first search space independently of the second control resource set; and
	monitoring the second search space comprises rate-matching second downlink control channel resources of the second control resource set for the second search space independently of the first control resource set.
 ([0089]: “The rate-matching and/or puncturing techniques may be defined according to the EPDCCH search space types.  For example, the rate-matching and puncturing techniques may be defined differently, if the search space is a USS or CSS.  For example, different rate-matching and/or puncturing techniques may be applied for a USS than for a CSS.  For the USS, the REs may be configured as EPDCCH USS resources, and the REs that may collide with PDCCH, CSI-RS, zero-power CSI-RS, and DM-RS may be rate-matched around.  For the CSS, for example the REs may be configured as EPDCCH CSS resources, and the REs located in the CRS position may be rate-Matched around.”)
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 3-4, 9, 13-20, 23, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0043849 A1) in view of Jung et al. (US 2019/0387504 A1).
Regarding claims 9, 13-15, 19-20 and 30, Lee et al. fails to disclose wherein: 
the first spatial processing configuration comprises a first beamforming configuration; and
the second spatial processing configuration comprises a second beamforming configuration different than the first beamforming configuration.
Jung et al. in the same field of invention, discloses the features.
([0120]:  “the B-PDCCH search space is a set of B-PDCCH candidate locations”)

    PNG
    media_image6.png
    388
    634
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    470
    693
    media_image7.png
    Greyscale

([0120]: “determine a B-PDCCH search space according to the indicated transmission mode, wherein the B-PDCCH search space is a set of B-PDCCH candidate locations; and perform blind decoding of one or more B-PDCCHs based on the determined B-PDCCH search space, to obtain downlink control information transmitted from one or more access points (APs) to the UE via the one or more B-PDCCHs.”)
It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to generate a beamformed physical downlink control channel as teaching in Jung et al. in Lee et al.

Regarding claims 16, 17 and 23, Jung et al. further teaches wherein the monitoring the first search space comprises:

([0009]: “FIG. 4 illustrates time-domain multiplexing of multiple 
demodulation reference signal within one cluster”).
	
	Regarding claim 3, 4, 18, 27, 28, 29 and 31, Lee et al. discloses the method of claim 2, further comprising:
	determining that at least one reference signal associated with the first control resource set is in a portion of resources of the first control resource set that overlap with resources of the second control resource set based at least in part on a type of the first control resource set and a type of the second control resource set, wherein monitoring the first search space or monitoring the second search space is based at least in part on the determining. ([0048]: “For example, a UE may monitor type-1 DCI(s) in type-1 EPDCCH CSS supporting subframes, and type-2 DCI(s) in type-2 EPDCCH CSS supporting subframes.  The type-1 EPDCCH CSS supporting subframes may overlap (e.g., partially or fully) with type-2 EPDCCH CSS supporting subframes.”)
	in an alternative, Jung et al. discloses the feature.  See figure 4.

    PNG
    media_image8.png
    588
    958
    media_image8.png
    Greyscale

9.	Claim(s) 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0043849 A1) in view of Jung et al. (US 2019/0387504 A1) further in view of Lee et al. (US 2011/0085506 A1).
	Regarding claims 5, 8 and 10, Lee (x506). in the same field of invention, disclose wherein: 
	the first spatial processing configuration comprises a first space division multiplexing configuration; and
	the second spatial processing configuration comprises a second space division multiplexing configuration different than the first space division multiplexing configuration. (See figure 5).
	([0016]: “A method for transmitting multi-user control channel through the data channel region by using a space division multiplexing technique.”)

    PNG
    media_image9.png
    516
    625
    media_image9.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Lee (x506) with Lee et al. in view of Jung et al. so to implement the space division multiplexing technique as described in Lee(x506).
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,574,388 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-31 of the application encompass the claimed invention in US 10,574,388 B2.
Application claim 1:


    identifying a first control resource set and a second control resource set;



    monitoring a first search space of the first control resource set based at least in part on a first spatial processing configuration associated with the first control resource set;
    monitoring a second search space of the second control resource set based at least in part on a second spatial processing configuration associated with the second control resource set that is different than the first spatial processing configuration; and






    communicating with a base station based at least in part on control information identified as a result of the monitoring of the first search space or the monitoring of the second search space.


    identifying a first control resource set and a second control resource set, wherein resources of the first control resource set at least partially overlap with resources of the second control resource set;
    identifying first locations for a first set of reference signals associated with the first control resource set;
    monitoring a first search space of the first control resource set, wherein the monitoring the first search space comprises rate-matching first downlink control channel resources of the first control resource set for the first search space independently of the second control resource set and rate matching the first downlink control channel resources around the first locations;
    monitoring a second search space of the second control resource set, wherein the monitoring the second search space comprises rate-matching second downlink control channel resource of the second control resource set for the second search space independently of the first control resource set; and
    communicating with a base station based at least in part on control information identified as a result of the monitoring of the first search space or the monitoring of the second search space.


Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412